MEMORANDUM **
Petitioner Kulwarn Singh petitions for review of the Board of Immigration Appeals’ (BIA) streamlined decision affirming the Immigration Judge’s (IJ) denial of his application for asylum and withholding of removal.
Significant discrepancies between Singh’s testimony and his declaration support the IJ’s adverse credibility determination. Singh’s failure to submit readily available corroborative evidence to buttress his testimony bolsters the IJ’s credibility finding. See Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir.2000). Because the IJ’s adverse credibility finding is supported by substantial evidence, we defer to that finding and deny the petition for review. See Saballo-Cortez v. INS, 761 F.2d 1259,1266 (9th Cir.1984).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.